Citation Nr: 0803685	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-18 578	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative joint disease 
of the left knee.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected residuals of fracture of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by flexion to 100 degrees and full extension to 
zero degrees.

2.  The veteran's residuals of fracture of the right knee are 
manifested by flexion to 95 degrees and full extension to 
zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative joint disease of the left knee 
have not been met for the entire period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5260 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of fracture of the right knee have not 
been met for the entire period of the claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5003, 5260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in February and March 2004 that fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, what evidence the 
veteran should provide, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006.  Although this notice was not followed by a 
readjudication of the veteran's claim, the veteran's initial 
rating claim is being denied and no effective date will be 
assigned (for an increase).  Therefore, the Board holds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess, supra.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and private treatment records have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in March 2004 and 
January 2005.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Ratings Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Degenerative joint disease, or degenerative arthritis, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
Therefore, the Board will consider the veteran's left knee 
disability under the diagnostic codes pertaining to 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2007).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that for the purpose 
of rating disability from arthritis, the knee is considered 
to be a major joint. 38 C.F.R. § 4.45.

Under Diagnostic Code 5260 (limitation of flexion), where 
flexion or bending of the leg is limited to 60 degrees, the 
disability rating will be noncompensable (0 percent).  A 10 
percent disability rating is warranted where flexion of the 
leg is limited to 45 degrees.  A 20 percent disability rating 
is warranted where flexion of the leg is limited to 30 
degrees.  A 30 percent disability rating is warranted where 
flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a. 

Under Diagnostic Code 5261 (limitation of extension), a 10 
percent rating is appropriate where extension of the leg is 
limited to 10 degrees, and a 20 percent rating is warranted 
for leg extension limited to 15 degrees.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  



Higher Initial Rating for Left Knee

In the rating decision on appeal, service connection was 
established for degenerative joint disease of the left knee.  
The veteran's left knee disability was initially rated as 20 
percent disabling under Diagnostic Codes 5003-5260.  Although 
the veteran's range of motion would normally be evaluated as 
noncompensable under Diagnostic Codes 5260 and 5261, the 
findings of severe pain on motion, limitation of function, 
and x-ray evidence of severe arthritis of the left knee were 
noted, and the veteran was assigned a disability rating of 20 
percent.

Upon VA examination in March 2004, the veteran demonstrated 
flexion of the left knee to 100 degrees before limited by 
pain and full extension to zero degrees.  The examiner noted 
mild effusion of the left knee.  The veteran had an antalgic 
gait.  The knee was stable on varus and valgus stress.  The 
examiner noted that x-ray findings of the left knee from 
January 2004 revealed severe medial compartment degenerative 
joint disease with mild patellofemoral degenerative changes.  

The veteran underwent another VA examination in January 2005.  
The veteran was able to flex to 100 degrees, but was limited 
from further flexion due to pain.  The examiner noted that 
the veteran demonstrated extension to zero degrees, with 
extreme sharp pains at full extension.  The examiner noted an 
exquisitely tender, marked effusion of the left knee and a 
moderate varus alignment of the left knee.  The knee was 
stable on Lachman's and posterior drawer examination.  X-rays 
of the left knee revealed severe osteoarthritis with 
virtually no joint space left. 

The competent medical evidence of record demonstrates that 
the veteran is able to flex his left knee to 100 degrees, 
limited at that point by pain.  As noted, the veteran has 
been assigned a 20 percent disability rating under Diagnostic 
Codes 5003-5260 for his left knee disability based on pain on 
motion, limitation of motion, and x-ray evidence of severe 
arthritis of the left knee, despite the fact that his range 
of motion of the left knee would ordinarily warrant a 
noncompensable rating under Diagnostic Code 5260.  A higher 
rating under Diagnostic Code 5260 requires evidence of 
limitation of flexion to 15 degrees.  Even taking into 
account the objective findings of pain, effusion, and 
abnormal alignment of the left knee, and considering the 
veteran's complaints of pain, the evidence does not 
demonstrate limitation of flexion that more nearly 
approximates 15 degrees, as required for a 30 percent 
disability rating under Diagnostic Code 5260.  Accordingly, 
the Board concludes that the criteria for an initial 
disability rating higher than 20 percent for severe 
degenerative joint disease of the left knee have not been met 
for the entire period of the claim.  

The Board has considered other rating criteria based on 
limitation of motion which might be applicable, including 
Diagnostic Code 5261 (limitation of extension).  The medical 
evidence of record demonstrates that the veteran has full 
left knee extension (to zero degrees), although significant 
pain is noted at full extension.  However, even taking into 
account the veteran's pain upon full extension, the evidence 
does not demonstrate extension of the left knee limited to 10 
degrees, the criteria required for a compensable disability 
rating under Diagnostic Code 5261.  For this reason, the 
Board finds that a separate compensable rating is not 
warranted for left knee extension under Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  

Finally, the Board points out that, as instability has not 
been medically demonstrated, a separate evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 is not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.  The claim for a schedular 
disability rating greater than 20 percent for degenerative 
joint disease of the left knee is, therefore, denied.  



Increased Rating for Right Knee 

By a December 1980 RO decision, the veteran was granted 
service connection for residuals of fracture of the right 
knee, and a zero percent disability rating was assigned.  In 
January 2004, the veteran filed a claim for an increased 
rating of his right knee disability.  Although the veteran's 
range of motion would normally be evaluated as noncompensable 
under Diagnostic Codes 5260 and 5261, x-ray evidence of knee 
arthritis, as well as findings of pain with patellar grind 
testing, and antalgic gate were noted in the April 2004 
rating decision on appeal, and the veteran's disability 
rating for residuals of fracture of the right knee was 
increased to 10 percent under Diagnostic Codes 5003-5260. 
  
Upon VA examination in March 2004, the veteran demonstrated 
flexion of his right knee to 130 degrees, with intense pain 
at 100 degrees, and extension to zero degrees.  The veteran 
experienced great exacerbation of pain with patellar grind 
testing.  The examiner noted that the veteran had an antalgic 
gait favoring his other side and that the veteran's shoes had 
significant wear in a global distribution.  The knee was 
stable to varus and valgus stress testing.  

Upon VA examination in January 2005, the veteran demonstrated 
flexion of his right knee to 135 degrees, with mild pain at 
95 degrees, and extension to zero degrees.  The examiner 
noted pain with patellar grind testing.  The knee ligaments 
were intact and the knee was stable on Lachman's and 
posterior drawer testing.  X-rays of the right knee revealed 
abnormal alignment and early osteoarthritis.

The competent medical evidence of record demonstrates, at 
worst, limitation of flexion of the veteran's right knee to 
95 degrees due to pain.  As noted, the veteran has been 
assigned a 10 percent disability rating for his right knee 
disability based x-ray evidence of arthritis, as well as pain 
with patellar grind testing and antalgic gait.  Under 
Diagnostic Code 5260, a 10 percent disability rating is 
granted for leg flexion which is limited to 45 degrees.  A 
higher rating under Diagnostic Code 5260 requires limitation 
of flexion to 30 degrees.  Even taking into account the 
veteran's reports of pain and the objective findings of pain, 
the evidence does not demonstrate limitation of flexion to 30 
degrees.  Accordingly, the Board concludes that the criteria 
for disability rating in excess of 10 percent for residuals 
of fracture of the right knee have not been met for the 
entire period of the claim.  

The Board has considered the possibility of a separate 
disability rating for limitation of extension of the 
veteran's right knee under Diagnostic Code 5261.  The medical 
evidence of record demonstrates that the veteran has full 
right knee extension (to zero degrees) without pain.  This 
does not approach the criteria for a compensable disability 
rating for limitation of extension of the left knee.  For 
this reason, a separate compensable rating is not warranted 
for left knee extension under Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 10 percent for residuals of fracture of the 
right knee is, therefore, denied.  


ORDER

An initial disability rating in excess of 20 percent for 
severe degenerative joint disease of the left knee is denied.

A disability rating in excess of 10 percent for residuals of 
fracture of the right knee is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


